Title: From George Washington to John Hancock, 28 November 1775
From: Washington, George
To: Hancock, John



Sir
Cambridge 28th Novemr 1775.

I had the honour of writeing to you the 19th Instant. I have now to inform you that Henery Knox Esqr. is gone to New

york, with orders to forward to this place, what Cannon & Ordnance Stores, Can be there procured, from thence, he will proceed to General Schuyler, on the Same business, as you will see by the inclosed Copy of instructions which I have given him—it woud give Me Much Satisfaction, that this Gentleman, or any other whom you may think qualifyed, was appointed to the Command of the Artillery Regiment, in my Letter to you of the 8th instant, I have expressed myselfe fully on this Subject, which I beg Leave to reccommend to your immediate attention, as the formation of that Corps, will be at a Stand, untill I am honoured with your instructions thereon.
The vessell Laden with wine, which I advised you was wrecked on this Coast, proves to have been the property of a Thomas Salter of Philadelphia the papers relative to her & Cargo, were Sent to Robert Morris Esqr. who Can give you every information thereon, the Schooner with the dry goods from Boston to Halifax, is given up to the Committee of Safety at Beverly, who will dispose of her & Cargo, agreeable to the decision of a Court of Admiralty, and the Schooner Carried into Portsmouth by Captain Adams proves to be a freind, is of Course discharged.
There are two persons engaged to go to Nova Scotia on the business reccommended in your Last, by the best information we have from thence, the Stores &a have been withdrawn Sometime, Should this not be the Case, it is next to an impossibility, to attempt any thing there, in the present unsettled & precarious State of the Army.
Colonel Enos is arrived and under arrest he acknowledges he had no orders for comeing away his tryal cannot come on untill I hear from Colonel Arnold, from whom there is no account since I Last wrote you.
from what I can Collect by my enquireys amongst the Officers, it will be impossible to get the Men to inlist for the Continuance of the war, which will be an insuperable obstruction to the formation of the two Battallions of Marines, on the plan resolved on in Congress, as it Can Make no difference, I propose to proceed on the new arrangement of the Army and when Compleated, enquire out Such officers & men as are best qualifyed for that Service, and endeavour to form these two Battallions out of the whole, this appears to me the best Method & will I hope meet the aprobation of Congress.

As it will be very difficult for the men to work when the hard frost Sets in, I have thought it necessary (tho of little use at present) to take posession of Coble Hill, for the benefit of any future operations, it was effected without the Least opposition from the enemy the 23d inst. their inactiveity on this occasion is what I Cannot Account for, it is probable they are Meditateing a blow Somewhere.
About 300 men women & Childern of the poor inhabitants of Boston, Came out to Point Shirley Last friday, they have brought their Household furniture, but unprovided of every other necessary of Life. I have reccomended them to the attention of the Committee of the Honble Council of this Province now Sitting at Watertown.
The number enlisted Since my Last are 2,540 men, I am very Sorry to be necessitated to mention to you, the egregious want of publick Spirit which reigns here, instead of pressing to be engaged in the Cause of their Country which I vainly flattered myselfe woud be the Case, I find we are likely to be deserted, at a Most Critical time, those that have inlisted must have a furlough, which I have been obligd to grant to 50 at a time from each Regiment, the Connecticut troops, upon whom I reckoned are as backward, indeed if possible more So, than the people of this Colony, our Situation is truely alarming, and of this General Howe is well apprised, it being the Common topick of Conversation when the people Left Boston Last Friday, no doubt when he is reinforced he will avail himselfe of the information I am makeing the best disposition I can for our defence, haveing thrown up besides the work on Coble Hill Severall Redoubts, Halfe Moons &a along the Bay—and I fear I Shall be under the necessity of Calling in the Militia and minute men of the Country to my assistance I Say I fear it, because, by what I can Learn from the Officers in the Army belonging to this Colony, it will be next to an imposibility to Keep them under any degree of Descipline, & that it will be very difficult to prevail on them to remain a moment Longer than they Chuse themselves, it is a Mortifying reflection to be reduced to this Dilema, there has been Nothing wanting on my part, to infuse a proper Spirit amongst the Officers, that they may exert their influence with the Soldiery You See by a fortnights recruiting

amongst men with arms in their hands, how little has been the Success.
As the Small pox is now in Boston I have used the precaution of prohibiting Such as Lately Came out, from Comeing near our Camp—General Burgoyne I am informed will Soon embark for England, I think the risque too great to write you by post, whilest it Continues to pass thro’ New york, it is Certain that a post has been intercepted the begining of Last Month, as they Sent out Severall Letters from Boston, with the post mark at Baltimore on them, this goes by Captain Joseph Blewer who promises to deliver it Carefully unto you.
You doubtless will have heard ’ere this reaches of General Montgomerys haveing got possesion of Montreal. I Congratulate you thereon, he has troubles with his troops as well as I have, all I can Learn of Colonel Arnold is, that he is near Quebec, I hope Montgomery will be able to proceed to his assistance, I shall be very uneasy untill I hear they are joined, My best respects attend the Gentlemen in Congress, and believe me Sir Your most Obt H. St

Go: Washington

